DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 26 February 2019 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 9 recite the limitation "the IoT automation system" at lines 6 and 8, respectively.  There is insufficient antecedent basis for this limitation in the claim, as no IoT automation system is claimed prior to these recitals.
Claims 2-4 and 10-12 are rejected as inheriting the deficiencies of claims 1 or 9 and failing to correct.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Applciation Publication No. 2-18/0039238 by Gartner et al.
As to claims 1, 5 and 9, Gartner discloses a processor-implemented method/system/medium, comprising: 
performing, by one or more hardware processors, a plurality of steps in parallel, wherein the plurality of steps comprise (301): 
Gartner: Fig 8; Page 7, Sec 114 – Page 8, Sec 118; user interface used to configure rules for analyzing the asset data for the Iot automation system); and 
generating, from a second set of information, a plurality of models representing behavior, relationships and functions of one or more sub- systems corresponding to the IoT automation system, wherein the second set of information comprises a pre-defined set of information on the IoT automation system (Gartner: Fig 8; Page 7, Sec 114 – Page 8, Sec 118; database storing data models built from asset and performance data); 
extracting, from the first set of information, a rules model via a Rules Model Component, wherein the rules model comprises a set of modelled rules corresponding to the first set of information (302) (Gartner: Page 6, Sec 83; rule model constructed from rules input by user); 
constructing, using each of the plurality of models and the rules model, an integrated model via an Integrated Model Constructor, wherein the integrated model comprises a synchronized hybrid model of the IoT automation system (303) (Gartner: Fig 8; Page 7, Sec 114 – Page 8, Sec 118; executable code module (hybrid model) constructed by traversing tree structure of the rules based on the data models); and  
identifying, from the integrated model, one or more policy violations via a Model Verifier Component for controlling behavior of the IoT automation system and the one or more sub-systems corresponding to the IoT automation system (304) (Gartner: Fig 8; Page 7, Sec 114 – Page 8, Sec 118; faults identified using executable modules). 
claims 2, 6 and 10, Gartner further discloses wherein the rules model is further represented by a set of codes for constructing the integrated model, and wherein the representation is performed by implementing the rules model component ((Gartner: Page 6, Sec 83; rule model constructed from rules input by user to create code modules).
As to claims 3, 7 and 11, Gartner further discloses wherein the step of identifying the one or more policy violations facilitates defining an optimum sequence of rules for controlling behavior of the IoT automation system and the one or more sub- systems corresponding to the IoT automation system (Gartner: Fig 8; Page 7, Sec 114 – Page 8, Sec 123; generated optimization measures detect anomalies). 
As to claims 4, 8 and 12, Gartner further discloses wherein the step of identification of the one or more policy violations comprise an identification of a set of conflicting rules generated via a Reporting System Component, and wherein the identification of the set of conflicting rules optimizes controlling behavior of the IoT automation system and the one or more sub-systems corresponding to the IoT automation system (Gartner: Fig 8; Page 7, Sec 114 – Page 8, Sec 123).  

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application Publication No 2018/0137858 by Saxena et al
U.S. Patent Application Publication No 2018/0191729 by Whittle et al. discloses managing IoT devices based on policies
U.S. Patent Application Publication No 2019/0236493 by Cam-Winget et al. discloses detecting intrusions and violations in an IoT system

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S MCNALLY whose telephone number is (571)270-1599.  The examiner can normally be reached on Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469)295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL S. MCNALLY
Primary Examiner
Art Unit 2432



/Michael S McNally/Primary Examiner, Art Unit 2432